ORDER

Respondent, William L. Stockman, was indefinitely suspended from the practice of law and ineligible to apply for reinstatement for a period of not less than 2 years by opinion of this court filed July 2,1993. In re Disciplinary Action against Stockman, 502 N.W.2d 209 (Minn.1993). During that period of suspension, the Director of Lawyers Professional Responsibility has filed two supplementary petitions for discipline alleging additional instances of unprofessional conduct warranting public discipline.
*257Respondent and the Director have entered into a stipulation wherein respondent acknowledges, and waives, his rights to hearings and admits the conduct alleged in the supplemental petitions, including noneooperation with the investigation by the Director’s office, failure to inform clients whom he was representing of his suspension, lack of diligence in that representation, and misappropriation of $25,000 of trust funds; conduct that the respondent and the Director agree warrant disbarment.
NOW THEREFORE, IT IS HEREBY ORDERED that pursuant to Rule 15, Minnesota Rules of Lawyers Professional Responsibility that respondent, William L. Stock-man, is hereby disbarred from the practice of law.
IT IS FURTHER ORDERED that respondent shall pay to the Director the sum of $750 in costs and $78 in disbursements, pursuant to Rule 24.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice